In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-3265
TERRANCE SHAW,
                                                  Plaintiff-Appellant,
                                 v.

PAUL KEMPER, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                   Eastern District of Wisconsin.
             No. 21-cv-49 — J.P. Stadtmueller, Judge.
                     ____________________

   ARGUED OCTOBER 4, 2022 — DECIDED OCTOBER 25, 2022
               ____________________

   Before SCUDDER, ST. EVE, and JACKSON-AKIWUMI, Circuit
Judges.
    SCUDDER, Circuit Judge. Terrance Shaw, a former Wiscon-
sin inmate, is conﬁned to a wheelchair and incontinent. Three
times in 2018 he defecated on himself after being unable to
access the handicapped toilet within the Racine Correctional
Institution. Each time the bathroom was occupied by a non-
disabled inmate, and each time Shaw complained about the
lack of access, his grievances resulted in nothing changing,
2                                                  No. 21-3265


with the prison staﬀ saying that they could neither reserve re-
stroom time nor control the actions of other inmates. Shaw
then brought suit alleging violations of the Americans with
Disabilities Act and Rehabilitation Act. But the district court,
in screening the complaint, concluded that Shaw failed to
state a claim and dismissed the action. Having taken our own
look at Shaw’s complaint, we believe that he alleged enough
to survive screening and therefore return the case to the dis-
trict court for further proceedings.
                               I
    Shaw’s complaint supplies the operative factual allega-
tions, which we accept as true. See Erickson v. Pardus, 551 U.S.
89, 94 (2007).
    Prepared on a prison typewriter, and without the beneﬁt
of counsel, Shaw’s complaint stands out for its clarity and pre-
cision. He alleged that three times in 2018 he needed to use
the handicapped bathroom but was unable to because non-
disabled prisoners occupied it. Each instance ended with
Shaw defecating on himself. After the ﬁrst two incidents,
Shaw alerted prison staﬀ, who asserted that they could not
control what toilets other inmates used or reserve the handi-
capped stall solely for his use. On the third occasion, Shaw
sought to ﬁnd another bathroom by painfully dragging him-
self along the ground for about 180 feet before ﬁnally giving
up and (again) defecating on himself.
   Shaw’s complaint alleged violations of the ADA, the Re-
habilitation Act, and various constitutional rights. Before al-
lowing the defendants to be served and fulﬁlling the screen-
ing obligation imposed by 28 U.S.C. § 1915A(a), the district
court addressed the ADA and Rehabilitation Act claims and
No. 21-3265                                                     3

concluded that Shaw, while unquestionably a qualiﬁed per-
son with a disability, failed to allege a denial of access to any
prison service and instead complained only about an “incon-
venience” of prison life.
   Shaw appeals, now represented—indeed, well repre-
sented—by lawyers from the non-proﬁt organization Rights
Behind Bars.
                                II
   The district court should have permitted Shaw’s ADA and
Rehabilitation Act claims to survive dismissal at screening.
                                A
    District courts have a duty to screen civil lawsuits from
prisoners and to dismiss any complaint that “is frivolous, ma-
licious, or fails to state a claim.” 28 U.S.C. § 1915A(b)(1). To
survive dismissal, a prisoner plaintiﬀ need only plead suﬃ-
cient facts to suggest a plausible claim for relief. See Smith v.
Dart, 803 F.3d 304, 309 (7th Cir. 2015) (citing Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)). “Plausibility is not an exacting standard.” Ja-
ros v. Illinois Dep’t of Corr., 684 F.3d 667, 672 (7th Cir. 2012).
And we liberally construe prisoner complaints, like Shaw’s,
ﬁled without the assistance of a lawyer. See Perez v. Fenoglio,
792 F.3d 768, 776 (7th Cir. 2015).
    To state a claim under Title II of the ADA, Shaw’s allega-
tions must suggest that he is a “qualiﬁed individual with a
disability” who was “denied the beneﬁts of the services, pro-
grams, or activities” from the prison “by reason of such disa-
bility.” 42 U.S.C. § 12132. The enactment’s implementing reg-
ulations also require the prison to make reasonable modiﬁca-
tions to its policies or practices to avoid denying Shaw a
4                                                    No. 21-3265


service on account of his disability. 28 C.F.R. § 35.130(b)(7);
see also Lacy v. Cook County, 897 F.3d 847, 853 (7th Cir. 2018)
(explaining that Title II’s reasonable modiﬁcation require-
ment parallels Title I and III’s reasonable accommodation
mandate).
     The Rehabilitation Act likewise provides that no “quali-
ﬁed individual with a disability” shall “be denied the beneﬁts
of . . . any program” “solely by reason of her or his disability.”
29 U.S.C. § 794(a). It also requires reasonable modiﬁcations of
the prison’s policies or practices to avoid discrimination. See
28 C.F.R. § 41.53. For all practical purposes here, the two stat-
utes are the same. See Jaros, 684 F.3d at 671–72 (comparing the
acts).
    With Shaw no longer incarcerated, he seeks only money
damages. To recover damages, Shaw must identify inten-
tional conduct (and not mere negligence) by a named defend-
ant. See Barnes v. Gorman, 536 U.S. 181, 187–89 (2002) (analyz-
ing § 202 of the ADA and § 504 of the Rehabilitation Act). We
have interpreted that obligation as one requiring Shaw to
plausibly allege that the defendants acted with deliberate in-
diﬀerence to rights conferred by the ADA and Rehabilitation
Act. See Lacy, 897 F.3d at 862–63.
   With this general framework in mind, we turn to Shaw’s
complaint.
                                B
   All agree that Shaw’s conﬁnement to a wheelchair and in-
continence render him disabled within the meanings of the
ADA and Rehabilitation Act. Shaw also plausibly alleged that
the defendants intentionally denied him access to a service or
program—a handicapped-accessible toilet. Under the
No. 21-3265                                                    5

Rehabilitation Act, a “program” includes “all of the opera-
tions” of the prison. 29 U.S.C. § 794(b)(1)(A). And Title II of
the ADA applies to “anything a public entity does.” 28 C.F.R.
Pt. 35, App. B. We have no diﬃculty concluding that a handi-
capped-accessible toilet for disabled prisoners amounts to a
service, the denial of which could establish a claim under ei-
ther statute. See United States v. Georgia, 546 U.S. 151, 157
(2006) (observing that the refusal to accommodate disability-
related needs for “hygiene” could constitute the denial of a
service).
    Finally, Shaw plausibly alleges that the defendants
breached their obligation of accommodating his disability by
ensuring reasonable access to a handicapped toilet. See Wis-
consin Cmty. Servs., Inc. v. City of Milwaukee, 465 F.3d 737, 753
(7th Cir. 2006) (explaining that a plaintiﬀ may state a Title II
claim by showing the defendant’s refusal to provide a reason-
able modiﬁcation). When Shaw complained that non-disa-
bled prisoners were using the accessible toilet, the prison staﬀ
allegedly did nothing to help him, saying that they had no
way of controlling what bathrooms other prisoners used or
reserving a particular toilet solely for Shaw.
    Shaw’s allegations suﬃce to state claims under the ADA
and Rehabilitation Act. But be careful not to overread our con-
clusion. All we are saying is that Shaw’s complaint included
suﬃcient factual allegations to survive screening under
§ 1915A(b)(1). Shaw will still need to prove his claim and
show deliberate indiﬀerence. See Lacy, 897 F.3d at 862–63. The
defendants will have an opportunity on remand to oﬀer de-
fenses, including, for example, that principles of sovereign
immunity shield them from any monetary liability under the
ADA and to develop facts showing that prison staﬀ
6                                                 No. 21-3265


undertook reasonable measures to accommodate Shaw’s
need (on the three occasions in question and even more gen-
erally) to have reasonable access to a handicapped-accessible
toilet.
    The district court’s contrary conclusion rooted itself in
part in our prior decision in Wagoner v. Lemmon, 778 F.3d 586
(7th Cir. 2015). But we read Wagoner a diﬀerent way, as an
ADA and Rehabilitation Act case resolved not at the screening
stage but instead on summary judgment after both parties
had a chance to develop evidence in discovery. In the end,
Richard Wagoner, a paraplegic inmate who challenged his
transport in a poorly equipped van, could not avoid summary
judgment because he “was inconvenienced with longer waits
and humiliations” but received the service (transportation)
and suﬀered no injury from the wait. Id. at 593. Here, how-
ever, Shaw alleged that he endured not just delay, but instead
denial of access to a handicapped toilet when he required it.
   For these reasons, we VACATE and REMAND for further
proceedings.